MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-13-01141-CV

Union Pacific      Railroad
                       Company, Appealed from the 113th District Court
Appellant                        of Harris County. (Trial Court No.
                                 2008-64372).         Majority   Opinion
v.
                                 delivered by Justice Boyce. Dissenting
Charles Seber and Barbara Seber, Opinion delivered by Chief Justice
Appellees                        Frost.         Justice   McCally   also
                                 participating.

TO THE 113TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on September 10, 2015, the cause upon appeal
to revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

       This cause, an appeal from the judgment in favor of Appellees, Charles
Seber and Barbara Seber, signed September 25, 2013, was heard on the transcript
of the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, November
20, 2015.